Case 2:21-cv-03906-DMG-PD Document 29 Filed 08/05/21 Page 1 of 17 Page ID #:134




  1

  2

  3

  4

  5

  6                                UNITED STATES DISTRICT COURT
  7                              CENTRAL DISTRICT OF CALIFORNIA
  8

  9   TRUSTEES OF THE BRICK                            Case No. 2:21-cv-03906-DMG-PD
      MASONS’ HEALTH AND WELFARE
 10   TRUST FUND, SOUTHERN                             Honorable Patricia A. Donahue
      CALIFORNIA BRICKLAYERS                           Ctrm. 580
 11   PENSION FUND, BRICK MASONS’
      PENSION TRUST FUND, and BRICK
 12   MASONS’ APPRENTICESHIP AND                       STIPULATED PROTECTIVE
      TRAINING TRUST FUND,                             ORDER
 13
                           Plaintiff,
 14
               v.
 15
      BIELSKI SPECIALTY SERVICES,
 16   INC., a California Corporation;
      BIELSKI SERVICES, INC., a
 17   California Corporation,
 18                        Defendants.
 19

 20    1.      A.          PURPOSES AND LIMITATIONS
 21            Discovery in this action is likely to involve production of confidential,
 22   proprietary, or private information for which special protection from public
 23   disclosure and from use for any purpose other than prosecuting this litigation may be
 24   warranted.           Accordingly, the parties hereby stipulate to and petition the Court to
 25   enter the following Stipulated Protective Order. The parties acknowledge that this
 26   Order does not confer blanket protections on all disclosures or responses to discovery
 27   and that the protection it affords from public disclosure and use extends only to the
 28
      {14453/A0614783.1}
Case 2:21-cv-03906-DMG-PD Document 29 Filed 08/05/21 Page 2 of 17 Page ID #:135




  1   limited information or items that are entitled to confidential treatment under the

  2   applicable legal principles.

  3         B.     GOOD CAUSE STATEMENT

  4         This action is likely to involve various categories of confidential information.
  5   Discovery in this action which seeks money damages allegedly due to employee
  6   benefit plans and for specific performance of obligation to produce records for audit
  7   will likely seek non-public, private information from both parties and nonparties,
  8   including, but not limited to, tax information and other private documents regarding
  9   the Plaintiff Trustees of Pension Benefit Trusts, their confidential business
 10   information concerning their establishment, operations and practices, together with
 11   Defendants’ non-public, proprietary business operations, privacy protected
 12   information otherwise generally unavailable to the public, or which may be
 13   privileged or otherwise protected from disclosure under state or federal statutes,
 14   court rules, case decisions, or common law.           This information includes that
 15   concerning the respective Defendants’ current and former employees, relative to
 16   those individuals’ last known contact address information. The need for disclosure
 17   in this case is balanced against the need to protect that information from disclosure
 18   to any interests and individuals outside those individuals specifically described
 19   herein.
 20         Accordingly, to expedite the flow of information, to facilitate the prompt
 21   resolution of disputes over confidentiality of discovery materials, to adequately
 22   protect information the parties are entitled to keep confidential, to ensure that the
 23   parties are permitted reasonable necessary uses of such material in preparation for
 24   and in the conduct of trial, to address their handling at the end of the litigation, and
 25   serve the ends of justice, the parties submit that a protective order for such
 26   information is justified in this matter.
 27         It is the intent of the parties that information will not be designated as
 28   “ Confidential” for tactical reasons and that nothing be so designated without a
                                              2
Case 2:21-cv-03906-DMG-PD Document 29 Filed 08/05/21 Page 3 of 17 Page ID #:136




  1   good faith belief that it has been maintained in a confidential, non-public manner,

  2   and there is “good cause” within the meaning of applicable law why it should not be

  3   part of the public record of this case.

  4         C.     PARTIES’ ACKNOWLEDGMENT OF PROCEDURE FOR FILING
  5   UNDER SEAL
  6         The parties further acknowledge, as set forth in Section 12.3, below, that this
  7   Stipulated Protective Order does not entitle them to file confidential information
  8   under seal; Local Civil Rule 79-5 sets forth the procedures that must be followed and
  9   the standards that will be applied when a party seeks permission from the court to
 10   file material under seal.
 11         There is a strong presumption that the public has a right of access to judicial
 12   proceedings and records in civil cases. In connection with non-dispositive motions,
 13   good cause must be shown to support a filing under seal. See Kamakana v. City and
 14   County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen. Motors
 15   Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony Electrics,
 16   Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective orders require
 17   good cause showing), and a specific showing of good cause or compelling reasons
 18   with proper evidentiary support and legal justification, must be made with respect to
 19   Protected Material that a party seeks to file under seal. The parties’ mere designation
 20   of Disclosure or Discovery Material as CONFIDENTIAL does not—without the
 21   submission of competent evidence by declaration, establishing that the material
 22   sought to be filed under seal qualifies as confidential, privileged, or otherwise
 23   protectable—constitute good cause.
 24         Further, if a party requests sealing related to a dispositive motion or trial, then
 25   compelling reasons, not only good cause, for the sealing must be shown, and the
 26   relief sought shall be narrowly tailored to serve the specific interest to be protected.
 27   See Pintos v. Pacific Creditors Ass’n, 605 F.3d 665, 677-79 (9th Cir. 2010). For
 28   each item or type of information, document, or thing sought to be filed or introduced
                                              3
Case 2:21-cv-03906-DMG-PD Document 29 Filed 08/05/21 Page 4 of 17 Page ID #:137




  1   under seal in connection with a dispositive motion or trial, the party seeking

  2   protection must articulate compelling reasons, supported by specific facts and legal

  3   justification, for the requested sealing order. Again, competent evidence supporting

  4   the application to file documents under seal must be provided by declaration.

  5          Any document that is not confidential, privileged, or otherwise protectable in
  6   its entirety will not be filed under seal if the confidential portions can be redacted.
  7   If documents can be redacted, then a redacted version for public viewing, omitting
  8   only the confidential, privileged, or otherwise protectable portions of the document,
  9   shall be filed.   Any application that seeks to file documents under seal in their
 10   entirety should include an explanation of why redaction is not feasible.
 11   2.     DEFINITIONS
 12          2.1    Action: Trustees of the Brick Masons’ Health and Welfare
 13   Trust Fund of Southern California, etc., et al. v. Bielski Specialty Services,
 14   Inc., filed in the U.S. District Court for the Central District of California,
 15   bearing Case No. 2:21-cv-03906-DMG-PD.
 16          2.2    Challenging Party: a Party or Non-Party that challenges
 17   the designation of information or items under this Order.
 18          2.3    “CONFIDENTIAL” Information or Items: information (regardless of
 19   how it is generated, stored or maintained) or tangible things that qualify for
 20   protection under Federal Rule of Civil Procedure 26(c), and as specified above in the
 21   Good Cause Statement.
 22          2.4    Counsel: Outside Counsel of Record and House Counsel (as well as
 23   their support staff).
 24          2.5    Designating Party: a Party or Non-Party that designates information or
 25   items that it produces in disclosures or in responses to discovery as
 26   “CONFIDENTIAL.”
 27          2.6    Disclosure or Discovery Material: all items or information, regardless
 28   of the medium or manner in which it is generated, stored, or maintained (including,
                                              4
Case 2:21-cv-03906-DMG-PD Document 29 Filed 08/05/21 Page 5 of 17 Page ID #:138




  1   among other things, testimony, transcripts, and tangible things), that are produced or

  2   generated in disclosures or responses to discovery in this matter.

  3         2.7    Expert: a person with specialized knowledge or experience in a matter

  4   pertinent to the litigation who has been retained by a Party or its counsel to serve as

  5   an expert witness or as a consultant in this Action.

  6         2.8    House Counsel: attorneys who are employees of a party to this Action.
  7   House Counsel does not include Outside Counsel of Record or any other outside
  8   counsel.
  9         2.9    Non-Party: any natural person, partnership, corporation, association,
 10   or other legal entity not named as a Party to this action.
 11         2.10 Outside Counsel of Record: attorneys who are not employees of a party
 12   to this Action but are retained to represent or advise a party to this Action and have
 13   appeared in this Action on behalf of that party or are affiliated with a law firm which
 14   has appeared on behalf of that party, and includes support staff.
 15         2.11 Party: any party to this Action, including all of its officers, directors,
 16   employees, consultants, retained experts, and Outside Counsel of Record (and their
 17   support staffs).
 18         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
 19   Discovery Material in this Action.
 20         2.13 Professional Vendors:         persons or entities that provide litigation
 21   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
 22   demonstrations, and organizing, storing, or retrieving data in any form or medium)
 23   and their employees and subcontractors.
 24         2.14 Protected Material:       any Disclosure or Discovery Material that is
 25   designated as “CONFIDENTIAL.”
 26         2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
 27   from a Producing Party.
 28   3.    SCOPE
                                                 5
Case 2:21-cv-03906-DMG-PD Document 29 Filed 08/05/21 Page 6 of 17 Page ID #:139




  1         The protections conferred by this Stipulation and Order cover not only

  2   Protected Material (as defined above), but also (1) any information copied or

  3   extracted from Protected Material; (2) all copies, excerpts, summaries, or

  4   compilations of Protected Material; and (3) any testimony, conversations, or

  5   presentations by Parties or their Counsel that might reveal Protected Material.

  6         Any use of Protected Material at trial shall be governed by the orders of the
  7   trial judge. This Order does not govern the use of Protected Material at trial.
  8   4.    DURATION
  9         FINAL DISPOSITION of the action is defined as the conclusion of any
 10   appellate proceedings, or, if no appeal is taken, when the time for filing of an appeal
 11   has run. Except as set forth below, the terms of this protective order apply through
 12   FINAL DISPOSITION of the action.         The parties may stipulate that they will be
 13   contractually bound by the terms of this agreement beyond FINAL DISPOSITION,
 14   but will have to file a separate action for enforcement of the agreement once all
 15   proceedings in this case are complete.
 16         Once a case proceeds to trial, information that was designated as
 17   CONFIDENTIAL or maintained pursuant to this protective order used or introduced
 18   as an exhibit at trial becomes public and will be presumptively available to all
 19   members of the public, including the press, unless compelling reasons supported by
 20   specific factual findings to proceed otherwise are made to the trial judge in advance
 21   of the trial. See Kamakana v. City and County of Honolulu, 447 F.3d at 1180-81
 22   (distinguishing “good cause” showing for sealing documents produced in discovery
 23   from “compelling reasons” standard when merits-related documents are part of court
 24   record). Accordingly, for such materials, the terms of this protective order do not
 25   extend beyond the commencement of the trial.
 26   5.    DESIGNATING PROTECTED MATERIAL
 27         5.1    Exercise of Restraint and Care in Designating Material for Protection.
 28   Each Party or Non-Party that designates information or items for protection under
                                              6
Case 2:21-cv-03906-DMG-PD Document 29 Filed 08/05/21 Page 7 of 17 Page ID #:140




  1   this Order must take care to limit any such designation to specific material that

  2   qualifies under the appropriate standards. The Designating Party must designate for

  3   protection only those parts of material, documents, items, or oral or written

  4   communications that qualify so that other portions of the material, documents, items,

  5   or communications for which protection is not warranted are not swept unjustifiably

  6   within the ambit of this Order.

  7         Mass, indiscriminate, or routinized designations are prohibited. Designations
  8   that are shown to be clearly unjustified or that have been made for an improper
  9   purpose (e.g., to unnecessarily encumber the case development process or to impose
 10   unnecessary expenses and burdens on other parties) may expose the Designating
 11   Party to sanctions.
 12         If it comes to a Designating Party’s attention that information or items that it
 13   designated for protection do not qualify for protection; that Designating Party must
 14   promptly notify all other Parties that it is withdrawing the inapplicable designation.
 15         5.2    Manner and Timing of Designations. Except as otherwise provided in
 16   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
 17   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
 18   under this Order must be clearly so designated before the material is disclosed or
 19   produced.
 20         Designation in conformity with this Order requires:
 21            (a) for information in documentary form (e.g., paper or electronic
 22   documents, but excluding transcripts of depositions or other pretrial or trial
 23   proceedings), that the Producing Party affix at a minimum, the legend
 24   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
 25   contains protected material. If only a portion or portions of the material on a page
 26   qualifies for protection, the Producing Party also must clearly identify the protected
 27   portion(s) (e.g., by making appropriate markings in the margins).
 28         A Party or Non-Party that makes original documents available for inspection
                                             7
Case 2:21-cv-03906-DMG-PD Document 29 Filed 08/05/21 Page 8 of 17 Page ID #:141




  1   need not designate them for protection until after the inspecting Party has indicated

  2   which documents it would like copied and produced. During the inspection and

  3   before the designation, all of the material made available for inspection shall be

  4   deemed “CONFIDENTIAL.”               After the inspecting Party has identified the

  5   documents it wants copied and produced, the Producing Party must determine which

  6   documents, or portions thereof, qualify for protection under this Order. Then, before

  7   producing the specified documents, the Producing Party must affix the

  8   “CONFIDENTIAL legend” to each page that contains Protected Material. If only a

  9   portion or portions of the material on a page qualifies for protection, the Producing

 10   Party also must clearly identify the protected portion(s) (e.g., by making appropriate

 11   markings in the margins).

 12             (b) for testimony given in depositions that the Designating Party identify
 13   the Disclosure or Discovery Material on the record, before the close of the deposition
 14   all protected testimony.
 15             (c) for information produced in some form other than documentary and for
 16   any other tangible items, that the Producing Party affix in a prominent place on the
 17   exterior of the container or containers in which the information is stored the legend
 18   “CONFIDENTIAL.”            If only a portion or portions of the information warrants
 19   protection, the Producing Party, to the extent practicable, shall identify the protected
 20   portion(s).
 21          5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
 22   failure to designate qualified information or items does not, standing alone, waive
 23   the Designating Party’s right to secure protection under this Order for such material.
 24   Upon timely correction of a designation, the Receiving Party must make reasonable
 25   efforts to assure that the material is treated in accordance with the provisions of this
 26   Order.
 27   6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
 28          6.1    Timing of Challenges.       Any Party or Non-Party may challenge a
                                                 8
Case 2:21-cv-03906-DMG-PD Document 29 Filed 08/05/21 Page 9 of 17 Page ID #:142




  1   designation of confidentiality at any time that is consistent with the Court’s

  2   Scheduling Order.

  3         6.2    Meet and Confer.       The Challenging Party shall initiate the dispute

  4   resolution process under Local Rule 37.1 et seq. All parties shall cooperate with the

  5   dispute resolution process.

  6         6.3    The burden of persuasion in any such challenge proceeding shall be on
  7   the Designating Party.        Frivolous challenges, and those made for an improper
  8   purpose (e.g., to harass or impose unnecessary expenses and burdens on other parties)
  9   may expose the Challenging Party to sanctions. Unless the Designating Party has
 10   waived or withdrawn the confidentiality designation, all parties shall continue to
 11   afford the material in question the level of protection to which it is entitled under the
 12   Producing Party’s designation until the Court rules on the challenge.
 13   7.   ACCESS TO AND USE OF PROTECTED MATERIAL
 14         7.1    Basic Principles. A Receiving Party may use Protected Material that is
 15   disclosed or produced by another Party or by a Non-Party in connection with this
 16   Action only for prosecuting, defending, or attempting to settle this Action.       Such
 17   Protected Material may be disclosed only to the categories of persons and under the
 18   conditions described in this Order.       When the Action has been terminated, a
 19   Receiving Party must comply with the provisions of section 13 below (FINAL
 20   DISPOSITION).
 21         Protected Material must be stored and maintained by a Receiving Party at a
 22   location and in a secure manner that ensures that access is limited to the persons
 23   authorized under this Order.
 24         7.2    Disclosure of “CONFIDENTIAL” Information or Items.                  Unless
 25   otherwise ordered by the court or permitted in writing by the Designating Party, a
 26   Receiving    Party    may      disclose   any   information     or   item    designated
 27   “CONFIDENTIAL” only to:
 28            (a) the Receiving Party’s Outside Counsel of Record in this Action, as well
                                               9
Case 2:21-cv-03906-DMG-PD Document 29 Filed 08/05/21 Page 10 of 17 Page ID #:143




  1    as employees of said Outside Counsel of Record to whom it is reasonably necessary

  2    to disclose the information for this Action;

  3             (b) the officers, directors, and employees (including House Counsel) of the

  4    Receiving Party to whom disclosure is reasonably necessary for this Action;

  5             (c) Experts (as defined in this Order) of the Receiving Party to whom
  6    disclosure is reasonably necessary for this Action and who have signed the
  7    “Acknowledgment and Agreement to Be Bound” (Exhibit A);
  8             (d) the court and its personnel;
  9             (e) court reporters and their staff;
 10             (f) professional jury or trial consultants, mock jurors, and Professional
 11    Vendors to whom disclosure is reasonably necessary for this Action and who have
 12    signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 13             (g) the author or recipient of a document containing the information or a
 14    custodian or other person who otherwise possessed or knew the information;
 15             (h) during their depositions, witnesses, and attorneys for witnesses, in the
 16    Action to whom disclosure is reasonably necessary provided: (1) the deposing party
 17    requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they will
 18    not be permitted to keep any confidential information unless they sign the
 19    “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
 20    agreed by the Designating Party or ordered by the court.         Pages of transcribed
 21    deposition testimony or exhibits to depositions that reveal Protected Material may
 22    be separately bound by the court reporter and may not be disclosed to anyone except
 23    as permitted under this Stipulated Protective Order; and
 24             (i) any mediator or settlement officer, and their supporting personnel,
 25    mutually agreed upon by any of the parties engaged in settlement discussions.
 26    8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
 27    IN OTHER LITIGATION
 28          If a Party is served with a subpoena or a court order issued in other litigation
                                                10
Case 2:21-cv-03906-DMG-PD Document 29 Filed 08/05/21 Page 11 of 17 Page ID #:144




  1    that compels disclosure of any information or items designated in this Action as

  2    “CONFIDENTIAL,” that Party must:

  3              (a) promptly notify in writing the Designating Party.       Such notification

  4    shall include a copy of the subpoena or court order;

  5              (b) promptly notify in writing the party who caused the subpoena or order
  6    to issue in the other litigation that some or all of the material covered by the subpoena
  7    or order is subject to this Protective Order. Such notification shall include a copy of
  8    this Stipulated Protective Order; and
  9              (c) cooperate with respect to all reasonable procedures sought to be pursued
 10    by the Designating Party whose Protected Material may be affected.
 11              If the Designating Party timely seeks a protective order, the Party served
 12    with the subpoena or court order shall not produce any information designated in this
 13    action as “CONFIDENTIAL” before a determination by the court from which the
 14    subpoena or order issued, unless the Party has obtained the Designating Party’s
 15    permission. The Designating Party shall bear the burden and expense of seeking
 16    protection in that court of its confidential material and nothing in these provisions
 17    should be construed as authorizing or encouraging a Receiving Party in this Action
 18    to disobey a lawful directive from another court.
 19    9.    A       NON-PARTY’S         PROTECTED            MATERIAL           SOUGHT
 20    TO    BE PRODUCED IN THIS LITIGATION
 21              (a) The terms of this Order are applicable to information produced by a
 22    Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
 23    produced by Non-Parties in connection with this litigation is protected by the
 24    remedies and relief provided by this Order. Nothing in these provisions should be
 25    construed as prohibiting a Non-Party from seeking additional protections.
 26              (b) In the event that a Party is required, by a valid discovery request, to
 27    produce a Non-Party’s confidential information in its possession, and the Party is
 28    subject to an agreement with the Non-Party not to produce the Non-Party’s
                                          11
Case 2:21-cv-03906-DMG-PD Document 29 Filed 08/05/21 Page 12 of 17 Page ID #:145




  1    confidential information, then the Party shall:

  2                 (1) promptly notify in writing the Requesting Party and the Non-Party

  3    that some or all of the information requested is subject to a confidentiality agreement

  4    with a Non-Party;

  5                 (2) promptly provide the Non-Party with a copy of the Stipulated
  6    Protective Order in this Action, the relevant discovery request(s), and a reasonably
  7    specific description of the information requested; and
  8                 (3) make the information requested available for inspection by the
  9    Non-Party, if requested.
 10             (c) If the Non-Party fails to seek a protective order from this court within
 11    14 days of receiving the notice and accompanying information, the Receiving Party
 12    may produce the Non-Party’s confidential information responsive to the discovery
 13    request. If the Non-Party timely seeks a protective order, the Receiving Party shall
 14    not produce any information in its possession or control that is subject to the
 15    confidentiality agreement with the Non-Party before a determination by the court.
 16    Absent a court order to the contrary, the Non-Party shall bear the burden and expense
 17    of seeking protection in this court of its Protected Material.
 18    10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 19          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
 20    Protected Material to any person or in any circumstance not authorized under this
 21    Stipulated Protective Order, the Receiving Party must immediately (a) notify in
 22    writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
 23    to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
 24    persons to whom unauthorized disclosures were made of all the terms of this Order,
 25    and (d) request such person or persons to execute the “Acknowledgment and
 26    Agreement to Be Bound” that is attached hereto as Exhibit A.
 27    11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
 28    PROTECTED MATERIAL
                                                  12
Case 2:21-cv-03906-DMG-PD Document 29 Filed 08/05/21 Page 13 of 17 Page ID #:146




  1          When a Producing Party gives notice to Receiving Parties that certain

  2    inadvertently produced material is subject to a claim of privilege or other protection,

  3    the obligations of the Receiving Parties are those set forth in Federal Rule of Civil

  4    Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure

  5    may be established in an e-discovery order that provides for production without prior

  6    privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as

  7    the parties reach an agreement on the effect of disclosure of a communication or

  8    information covered by the attorney-client privilege or work product protection, the

  9    parties may incorporate their agreement in the stipulated protective order submitted

 10    to the court.

 11    12.   MISCELLANEOUS
 12          12.1 Right to Further Relief. Nothing in this Order abridges the right of any
 13    person to seek its modification by the Court in the future.
 14          12.2 Right to Assert Other Objections. By stipulating to the entry of this
 15    Protective Order no Party waives any right it otherwise would have to object to
 16    disclosing or producing any information or item on any ground not addressed in this
 17    Stipulated Protective Order. Similarly, no Party waives any right to object on any
 18    ground to use in evidence of any of the material covered by this Protective Order.
 19          12.3 Filing Protected Material.      A Party that seeks to file under seal any
 20    Protected Material must comply with Civil Local Rule 79-5.         Protected Material
 21    may only be filed under seal pursuant to a court order authorizing the sealing of the
 22    specific Protected Material at issue. If a Party's request to file Protected Material
 23    under seal is denied by the court, then the Receiving Party may file the information
 24    in the public record unless otherwise instructed by the court.
 25    13.   FINAL DISPOSITION
 26          After the final disposition of this Action, as defined in paragraph 4, within 60
 27    days of a written request by the Designating Party, each Receiving Party must return
 28    all Protected Material to the Producing Party or destroy such material. As used in
                                                13
Case 2:21-cv-03906-DMG-PD Document 29 Filed 08/05/21 Page 14 of 17 Page ID #:147




  1    this subdivision, “all Protected Material” includes all copies, abstracts, compilations,

  2    summaries, and any other format reproducing or capturing any of the Protected

  3    Material.   The Producing Party may request that the Receiving Party submit a

  4    written certification to the Producing Party (and, if not the same person or entity, to

  5    the Designating Party) by the 60 day deadline that (1) identifies (by category, where

  6    appropriate) all the Protected Material that was returned or destroyed and (2)affirms

  7    that the Receiving Party has not retained any copies, abstracts, compilations,

  8    summaries or any other format reproducing or capturing any of the Protected

  9    Material.

 10          Notwithstanding this provision, Counsel are entitled to retain an archival copy
 11    of all pleadings, motion papers, trial, deposition, and hearing transcripts, legal
 12    memoranda, correspondence, deposition and trial exhibits, expert reports, attorney
 13    work product, and consultant and expert work product, even if such materials contain
 14    Protected Material. Any such archival copies that contain or constitute Protected
 15    Material remain subject to this Protective Order as set forth in Section 4, which is
 16    defined as the conclusion of any appellate proceedings, or, if no appeal is taken,
 17    when the time for filing of an appeal has run.
 18                         [Remainder of Page intentionally Blank]
 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                                  14
Case 2:21-cv-03906-DMG-PD Document 29 Filed 08/05/21 Page 15 of 17 Page ID #:148




  1          14.   SANCTIONS FOR VIOLATIONS Any violation of this Order may

  2    be punished by any and all appropriate measures including, without limitation,

  3    contempt proceedings and/or monetary sanctions.

  4    IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

  5

  6    DATED: July 14, 2021          BARTON, KLUGMAN & OETTING LLP

  7
                                     By:       /s/ Terry L. Higham
  8                                          Joseph Carpello, APLC
                                             Terry L. Higham, APLC
  9                                        Attorneys for Defendants BIELSKI SERVICES,
                                           INC. and BIELSKI SPECIALTY SERVICES,
 10                                        INC.
 11    DATED: July 14, 2021          THE WAGNER LAW GROUP
 12
                                     By:     /s/ Neelam Chandna
 13                                        Neelam Chandna
 14
                                           Jordan Mamorsky
                                           David Gabor
 15
                                        Attorneys for Plaintiffs
                                     Trustees of the Brick Masons’ Health and Welfare
 16
                                     Fund, Southern California Bricklayers Pension
                                     Fund, Brick Masons’ Pension Fund and Brick
 17
                                     Masons’ Apprenticeship and Training Trust Fund

 18    FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
 19

 20    DATED: August 05, 2021
 21

 22    _______________________________________
 23    Hon. Patricia A. Donahue
       United States Magistrate Judge
 24

 25

 26

 27

 28
                                                15
Case 2:21-cv-03906-DMG-PD Document 29 Filed 08/05/21 Page 16 of 17 Page ID #:149




  1                        ATTESTATION REGARDING SIGNATURES
  2              I, Terry L. Higham, attest that all signatories listed herein, and on whose
  3    behalf this filing is made, concur in the document’s content and have authorized this
  4    filing.
                                                 By: __ /s/ Terry L. Higham
  5                                                  Terry L. Higham, APLC
  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                                    16
Case 2:21-cv-03906-DMG-PD Document 29 Filed 08/05/21 Page 17 of 17 Page ID #:150




  1                             EXHIBIT A
  2              ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

  3    I,   ________________________             [print      or    type full     name],     of
  4    _________________ [print or type full address], declare under penalty of perjury
  5    of the laws of the United States of America, that I have read in its entirety and
  6    understand the Stipulated Protective Order that was issued by the United States
  7    District Court for the Central District of California on _______ in the case of
  8    Trustees of the Brick Masons’ Health and Welfare Trust Fund of Southern
  9    California, etc., et al. v. Bielski Specialty Services, Inc., filed in the U.S. District
 10    Court for the Central District of California, bearing Case No. 2:21-cv-03906-DMG-
 11    PD. I agree to comply with and to be bound by all the terms of this Stipulated
 12    Protective Order and I understand and acknowledge that failure to so comply could
 13    expose me to monetary sanctions and punishment in the nature of contempt.              I
 14    solemnly promise that I will not disclose in any manner any information or item
 15    that is subject to this Stipulated Protective Order to any person or entity except in
 16    strict compliance with the provisions of this Order.
 17    I further agree to submit to the jurisdiction of the United States District Court for
 18    the Central District of California for the purpose of enforcing the terms of this
 19    Stipulated Protective Order, even if such enforcement proceedings occur after
 20    termination of this action. I hereby appoint ________________________ [print
 21    or type full name] of _________ [print or type full address and telephone number]
 22    as my California agent for service of process in connection with this action or any
 23    proceedings related to enforcement of this Stipulated Protective Order.
 24    Date: __________________________
 25
       City and State where sworn and signed: _____________________________
 26

 27
       Printed name: ____________________________________

 28    Signature: ________________________________
                                                  17
